                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    GERTRUDE H. ALLEN, ET AL.,                         CASE NO. 19-cv-04729-YGR
                                   7                    Plaintiffs,
                                                                                           ORDER GRANTING MOTION TO TRANSFER
                                   8              vs.
                                                                                           Re: Dkt. No. 37
                                   9    LEGAL&GENERAL AMERICA, INC., ET AL.,
                                  10                    Defendants.

                                  11

                                  12           On October 31, 2019, defendants filed a motion to transfer this case to the United States
Northern District of California
 United States District Court




                                  13   District Court for the District of Maryland. (Dkt. No. 37.) Plaintiffs filed an opposition on

                                  14   November 25, 2019, after which defendants filed a reply brief on December 14, 2019. (Dkt. Nos.

                                  15   47, 50.)

                                  16           Having carefully considered the briefing and arguments submitted in this matter, and for

                                  17   the reasons set forth in full detail on the record on December 14, 2019, the Court GRANTS

                                  18   defendants’ motion to transfer to the United States District Court for the District of Maryland.

                                  19   The Clerk is directed to transfer the file.

                                  20           This Order terminates Dkt. No. 37.

                                  21           IT IS SO ORDERED.

                                  22

                                  23   Dated: January 22, 2020
                                                                                                YVONNE GONZALEZ ROGERS
                                  24                                                       UNITED STATES DISTRICT COURT JUDGE
                                  25

                                  26

                                  27

                                  28
